Exhibit 10.2

ELLIE MAE, INC.
EMPLOYMENT AGREEMENT
OF JONATHAN CORR
This Employment Agreement (the “Agreement”) is made and entered into by and
between Jonathan Corr (the “Executive”) and Ellie Mae, Inc. (the “Company”),
effective as of the latest date set forth by the signatures of the parties
hereto below.
WHEREAS, the Company and the Executive entered into an offer letter agreement
dated as of November 5, 2002, an Option Acceleration Agreement, a letter
agreement regarding equity award acceleration and a Change of Control Severance
Agreement, as each has been amended from time to time (collectively, the “Prior
Employment Arrangements”) which provide for the terms and conditions of the
Executive’s employment with the Company;
WHEREAS, the Executive is currently employed by the Company as the Company’s
President and Chief Operating Officer;
WHEREAS, the parties desire for Executive to transition to the position of
President and Chief Executive Officer of the Company on the terms and conditions
set forth herein; and
WHEREAS, the Company and the Executive wish to supersede the Prior Employment
Arrangements in their entirety by this Agreement.
NOW, THEREFORE, in consideration of the promises and mutual covenants contained
in this Agreement, and other good and valuable consideration, the parties agree
as follows:
1.Duties and Scope of Employment.
(a)     Positions and Duties. As of February 1, 2015, the Executive will serve
as the President and Chief Executive Officer of the Company. The Executive will
render such business and professional services in the performance of his duties,
consistent with the Executive’s position within the Company, as will reasonably
be assigned to him by the Company’s Board of Directors (the “Board”).
(b)     Board Membership. The Executive will be appointed to serve as a member
of the Board and shall nominate Executive to be reelected as a member of the
Board at the end of each applicable term of Board service while employed
hereunder.
(c)     Obligations. The Executive will perform his duties faithfully and to the
best of his ability and will devote his full business efforts and time to the
Company. While employed by the Company, the Executive agrees not to actively
engage in any other employment, occupation or consulting activity for any direct
or indirect remuneration without the prior approval of the Board.
2.At-Will Employment. The parties agree that the Executive’s employment with the
Company will be “at-will” employment and may be terminated at any time with or
without cause or notice. The Executive understands and agrees that neither his
job performance nor promotions, commendations, bonuses or the like from the
Company give rise to or in any way serve as the basis for modification,
amendment or extension, by implication or otherwise, of his employment with the
Company.




--------------------------------------------------------------------------------



3.Compensation.
(a)     Base Salary. Effective as of February 1, 2015, the Company will pay the
Executive an annual base salary of $375,000 as compensation for his services (as
may be increased from time to time, the “Base Salary”). The Base Salary will be
paid periodically in accordance with the Company’s normal payroll practices and
be subject to the usual, required withholding. The Executive’s salary will be
subject to review and adjustments will be made based upon the Company’s normal
performance review practices.
(b)     Bonus. The Executive will be entitled to participate in an annual bonus
plan with a target bonus, assuming 100% achievement of the applicable
performance goals, of 100% of Base Salary with the amount payable under the
bonus increasing or decreasing based upon overachievement or underachievement,
respectively. Any bonus payments will be made by the 15th day of the 3rd month
following the end of the year to which such bonus payment relates.
(c)     Equity Compensation. During calendar year 2015, the Executive will be
granted equity awards having a grant value of $1,800,000 at the same time of,
and determined in the same manner as, other senior executive officers of the
Company. The equity awards made pursuant to this Section 3(c) shall be subject
to the terms and conditions of the plan pursuant to which they are made and
shall otherwise have terms and conditions determined by the Board. Following
calendar year 2015, the Executive will be eligible to receive stock options and
other equity incentive grants as determined by the Board in its sole discretion.
4.Employee Benefits.
(a)    Benefit Plans. The Executive will be entitled to participate in the
employee benefit plans currently and hereafter maintained by the Company of
general applicability to other senior executives of the Company, including,
without limitation, the Company’s group medical, dental, vision, disability,
life insurance and flexible-spending account plans. The Company reserves the
right to cancel or change the benefit plans and programs it offers to its
employees at any time.
(b)    Life Insurance. The Company currently maintains, on behalf of the
Executive, a supplemental term life insurance policy in the amount of
$1,000,000. The Company will continue to provide such benefit while the
Executive is employed by the Company. The Company will also provide the
Executive with cash payments equal to the annual premiums of any life insurance
policies maintained by the Company for the benefit of the Executive and his
beneficiaries and dependents.
5.Expenses. The Company will reimburse the Executive for reasonable travel,
entertainment or other expenses incurred by the Executive in the furtherance of
or in connection with the performance of the Executive’s duties hereunder, in
accordance with the Company’s expense reimbursement policy as in effect from
time to time.




--------------------------------------------------------------------------------



6.Covered Termination Prior to a Change in Control. If Executive experiences a
Covered Termination prior to a Change in Control having occured, and if
Executive executes and fails to revoke during the applicable revocation period a
general release of claims against the Company and its affiliates substantially
in the form attached hereto as Exhibit A (a “Release of Claims”) within sixty
(60) days following such Covered Termination, then in addition to any accrued
but unpaid salary, bonus, vacation and expense reimbursement payable in
accordance with applicable law, the Company shall provide Executive with the
following:
(a)    Severance. Executive shall be entitled to receive an amount equal to
twenty-four (24) months of Executive’s base salary at the rate in effect
immediately prior to Executive’s termination of employment, such amount to be
payable in a cash lump sum, less applicable withholdings, as soon as
administratively practicable following the date the Release of Claims is not
subject to revocation and, in any event, within sixty (60) days following the
date of the Covered Termination.
(b)    Continued Healthcare. If Executive elects to receive continued healthcare
coverage pursuant to the provisions of the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”), the Company shall directly
pay, or reimburse Executive for, the premium for Executive and Executive’s
covered dependents through the earlier of (i) the twenty-four (24) month
anniversary of the date of Executive’s termination of employment and (ii) the
date Executive and Executive’s covered dependents, if any, become eligible for
healthcare coverage under another employer’s plan(s). After the Company ceases
to pay premiums pursuant to the preceding sentence, Executive may, if eligible,
elect to continue healthcare coverage at Executive’s expense in accordance the
provisions of COBRA.
7.Covered Termination On or Following a Change in Control. If Executive
experiences a Covered Termination on or following a Change in Control, and if
Executive executes and fails to revoke during the applicable revocation period a
Release of Claims within sixty (60) days following such Covered Termination,
then in addition to any accrued but unpaid salary, bonus, vacation and expense
reimbursement payable in accordance with applicable law, the Company shall
provide Executive with the following:
(a)    Severance. Executive shall be entitled to receive an amount equal to
twenty-four (24) months of Executive’s base salary at the higher of the rate in
effect immediately prior to Executive’s termination of employment or the Change
in Control. The amount payable under this Section 7(a) shall be paid in a cash
lump sum, less applicable withholdings, as soon as administratively practicable
following the date the Release of Claims is not subject to revocation and, in
any event, within sixty (60) days following the date of the Covered Termination.
(b)    Equity Awards. In the event the Covered Termination occurs on or prior to
the second (2nd) anniversary of the Change in Control, each outstanding equity
award, including, without limitation, each stock option and restricted stock
award, held by Executive shall automatically become vested and, if applicable,
exercisable and any forfeiture restrictions or rights of repurchase thereon
shall immediately lapse, in each case, with respect to one hundred percent
(100%) of the shares subject thereto and, to the extent applicable, the
exercisability of such equity award shall be extended to the end of the original
term thereof.
(c)    Continued Healthcare. If Executive elects to receive continued healthcare
coverage pursuant to the provisions of COBRA, the Company shall directly pay, or
reimburse Executive for, the premium for Executive and Executive’s covered
dependents through the earlier of (i) the twenty-four (24) month anniversary of
the date of Executive’s termination of employment and (ii) the date Executive
and Executive’s covered dependents, if any, become eligible for healthcare
coverage under another employer’s




--------------------------------------------------------------------------------



plan(s). After the Company ceases to pay premiums pursuant to the preceding
sentence, Executive may, if eligible, elect to continue healthcare coverage at
Executive’s expense in accordance the provisions of COBRA.
8.Death and Disability. If Executive dies or if Executive’s service with the
Company is terminated due to Disability and Executive or, in the event of death,
Executive’s estate executes and fails to revoke during the applicable revocation
period a Release of Claims within sixty (60) days following such death or
termination, then Executive shall be entitled to receive a pro-rata bonus for
the year in which such death or Disability occurs based on the actual
performance (with any individual performance goal determined achieved at 100% of
target) paid at the same time senior executive officers of the Company are paid
for the applicable year and each outstanding equity award held by Executive,
including each stock option, restricted stock and restricted stock unit award,
shall immediately vest and, if applicable, become exercisable with respect to
100% of the shares subject thereto.
9.Other Terminations. If Executive’s service with the Company is terminated by
the Company or by Executive for any or no reason other than by virtue of a
Covered Termination, death or Disability, then Executive shall not be entitled
to any severance benefits hereunder other than accrued but unpaid salary, bonus,
vacation and expense reimbursement in accordance with applicable law and to
elect any continued healthcare coverage as may be required under COBRA or
similar state law.
10.Definitions. The following terms referred to in this Agreement shall have the
following meanings:
(a)Cause. “Cause” means (i) an act of dishonesty made by the Executive in
connection with the Executive’s responsibilities as an employee, (ii) the
Executive’s conviction of, or plea of nolo contendere to, a felony, (iii) the
Executive’s gross misconduct or (iv) the Executive’s continued substantial
violations of his employment duties after the Executive has received a written
demand for performance from the Board which specifically sets forth the factual
basis for the Company’s belief that the Executive has not substantially
performed his duties.
(b)Change in Control. “Change in Control” means the consummation of any of the
following transactions: (i) any “person” (as such term is used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, as amended) is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under said Act), directly or
indirectly, of securities of the Company representing 50% or more of the total
voting power represented by the Company’s then outstanding voting securities; or
(ii) a change in the composition of the Board occurring within a two-year
period, as a result of which fewer than a majority of the directors are
Incumbent Directors (as defined below); or (iii) the date of the consummation of
a merger or consolidation of the Company with any other corporation that has
been approved by the shareholders of the Company, other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than 50% of the total voting power represented by the
voting securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation, or the shareholders of the
Company approve a plan of complete liquidation of the Company; or (iv) the date
of the consummation of the sale or disposition by the Company of all or
substantially all the Company’s assets. Notwithstanding the foregoing, a
transaction shall not constitute a “Change in Control” unless it also
constitutes a “change in control event,” as defined in Treasury Regulation
§1.409A-3(i)(5). “Incumbent Directors” will mean directors who either (A) are
directors of the Company as of the date of this Agreement, or (B) are elected,
or nominated for election, to the Board with the affirmative votes of at least a
maj ority of the Incumbent Directors at the time of such election or nomination
(but will not include an individual whose election or




--------------------------------------------------------------------------------



nomination is in connection with an actual or threatened proxy contest relating
to the election of directors to the Company).
(c)Constructive Termination. “Constructive Termination” means Executive’s
resignation from employment with the Company after the occurrence, without
Executive’s written consent, of any of the following: (i) a material reduction
by the Company in the Base Salary or annual target bonus eligibility of the
Executive as in effect immediately prior to such reduction; (ii) a material
breach by the Company of this Agreement or any offer letter or employment
agreement between Executive and the Company; (iii) the relocation of Executive’s
principal place of employment that increases Executive’s one-way commute by more
than 50 miles from the Executive’s then present principal place of employment;
or (iv) a material reduction of the Executive’s duties, authority or
responsibilities, it being expressly acknowledged that in the event Executive
ceases to serve as the Chief Executive Officer of the ultimate parent entity of
a publicly traded company, Executive’s responsibilities, duties and authority
shall be deemed materially diminished. Notwithstanding the foregoing, a
resignation shall not constitute a “Constructive Termination” unless the event
or condition giving rise to such resignation continues more than thirty (30)
days following Executive’s written notice of such condition provided to the
Company within ninety (90) days of the first occurrence of such event or
condition and such resignation is effective within thirty (30) days following
the end of such notice period.
(d)Covered Termination. “Covered Termination” shall mean Executive’s
Constructive Termination or the termination of Executive’s employment by the
Company other than for Cause.
(e)Disability. “Disability” shall mean Executive’s inability to perform his
duties and responsibilities hereunder, with or without reasonable accommodation,
due to any physical or mental illness or incapacity, which condition either (i)
has continued for a period of 180 days (including weekends and holidays) in any
consecutive 365-day period, or (ii) is projected by the Board in good faith
after consulting with a doctor selected by the Company and consented to by
Executive (or, in the event of Executive’s incapacity, his legal
representative), such consent not to be unreasonably withheld, that the
condition is likely to continue for a period of at least six consecutive months
from its commencement.
11.Confidential Information; Non-Solicitation.
(a)Confidential Information. Executive shall continue to be subject to the
Employee Confidential Information and Invention Assignment Agreement entered
into between Executive and the Company (the “Confidential Information
Agreement”).
(b)Non-Solicitation. In addition to each Executive’s obligations under the
Confidential Information Agreement, Executive shall not for a period of one (1)
year following Executive’s termination of employment for any reason, either on
Executive’s own account or jointly with or as a manager, agent, officer,
employee, consultant, partner, joint venturer, owner or stockholder or otherwise
on behalf of any other person, firm or corporation, directly or indirectly
solicit or attempt to solicit away from the Company any of its officers or
employees or offer employment to any person who is an officer or employee of the
Company; provided, however, that a general advertisement to which an employee of
the Company responds shall in no event be deemed to result in a breach of this
Section 11(b). Executive also agrees not to harass or disparage the Company or
its employees, clients, directors or agents or divert or attempt to divert any
actual or potential business of the Company.




--------------------------------------------------------------------------------



(c)Survival of Provisions. The provisions of this Section 11 shall survive the
termination or expiration of the applicable Executive’s employment with the
Company and shall be fully enforceable thereafter. If it is determined by a
court of competent jurisdiction in any state that any restriction in this
Section 11 is excessive in duration or scope or is unreasonable or unenforceable
under the laws of that state, it is the intention of the parties that such
restriction may be modified or amended by the court to render it enforceable to
the maximum extent permitted by the law of that state.
(d)Conditional Nature of Severance Payments. The Executive agrees and
acknowledges that the Executive’s right to receive the severance payments set
forth in Sections 6, 7 and 8 (to the extent the Executive is otherwise entitled
to such payments) shall be conditioned upon compliance with the restriction in
this Section 11. In the event of any breach of this Section 11, the Company
shall be entitled to recover from the Executive, and the Executive shall pay to
the Company, the amount equal to the amount paid to the Executive pursuant to
Section 6, 7 or 8.
12.Limitation on Payments. Notwithstanding anything in this Agreement to the
contrary, if any payment or distribution Executive would receive pursuant to
this Agreement or otherwise (“Payment”) would (a) constitute a “parachute
payment” within the meaning of Section 280G of the Internal Revenue Code of
1986, as amended (the “Code”), and (b) but for this sentence, be subject to the
excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then such
Payment shall either be (i) delivered in full, or (ii) delivered as to such
lesser extent which would result in no portion of such Payment being subject to
the Excise Tax, whichever of the foregoing amounts, taking into account the
applicable federal, state and local income taxes and the Excise Tax, results in
the receipt by Executive on an after-tax basis, of the largest payment,
notwithstanding that all or some portion the Payment may be taxable under
Section 4999 of the Code. The accounting firm engaged by the Company for general
audit purposes as of the day prior to the effective date of the Change in
Control shall perform the foregoing calculations. The Company shall bear all
expenses with respect to the determinations by such accounting firm required to
be made hereunder. The accounting firm shall provide its calculations to the
Company and Executive within fifteen (15) calendar days after the date on which
Executive’s right to a Payment is triggered (if requested at that time by the
Company or Executive) or such other time as requested by the Company or
Executive. Any good faith determinations of the accounting firm made hereunder
shall be final, binding and conclusive upon the Company and Executive. Any
reduction in payments and/or benefits pursuant to this Section 12 will occur in
the following order: (1) reduction of cash payments; (2) cancellation of
accelerated vesting of equity awards other than stock options; (3) cancellation
of accelerated vesting of stock options; and (4) reduction of other benefits
payable to Executive.
13.Assignment. This Agreement will be binding upon and inure to the benefit of
(a) the heirs, executors and legal representatives of the Executive upon the
Executive’s death and (b) any successor of the Company. Any such successor of
the Company will be deemed substituted for the Company under the terms of this
Agreement for all purposes. For this purpose, “successor” means any person,
firm, corporation or other business entity which at any time, whether by
purchase, merger or otherwise, directly or indirectly acquires all or
substantially all of the assets or business of the Company. None of the rights
of the Executive to receive any form of compensation payable pursuant to this
Agreement may be assigned or transferred except by will or the laws of descent
and distribution. Any other attempted assignment, transfer, conveyance or other
disposition of the Executive’s right to compensation or other benefits will be
null and void.
14.Notices. All notices, requests, demands and other communications called for
under this Agreement will be in writing and will be deemed given (i) on the date
of delivery if delivered personally, (ii) one day after being sent by a well
established commercial overnight service, or (iii) four days after being mailed
by registered or certified mail, return receipt requested, prepaid and addressed
to the parties




--------------------------------------------------------------------------------



or their successors at the following addresses, or at such other addresses as
the parties may later designate in writing:
If to the Company:
Ellie Mae, Inc.
4155 Hopyard Road, Suite 200
Pleasanton, California 94588
If to the Executive:
Jonathan Corr
at the last residential address known by the Company.
15.Severability. In the event that any provision of this Agreement becomes or is
declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement will continue in full force and effect without said
provision.
16.Arbitration.
(a)    General. In consideration of the Executive’s service to the Company, its
promise to arbitrate all employment related disputes and the Executive’s receipt
of the compensation, pay raises and other benefits paid to the Executive by the
Company, at present and in the future, the Executive agrees that any and all
controversies, claims or disputes with anyone (including the Company and any
employee, officer, director, shareholder or benefit plan of the Company in their
capacity as such or otherwise) arising out of, relating to, or resulting from
the Executive’s service to the Company under this Agreement or otherwise or the
termination of the Executive’s service with the Company, including any breach of
this Agreement, will be subject to binding arbitration under the Arbitration
Rules set forth in California Code of Civil Procedure Section 1280 through
1294.2, including Section 1283.05 (the “Rules”) and pursuant to California law.
Disputes which the Executive agrees to arbitrate, and thereby agrees to waive
any right to a trial by jury, include any statutory claims under state or
federal law, including, but not limited to, claims under Title VII of the Civil
Rights Act of 1964, the Americans with Disabilities Act of 1990, the Age
Discrimination in Employment Act of 1967, the Older Workers Benefit Protection
Act, the California Fair Employment and Housing Act, the California Labor Code,
claims of harassment, discrimination or wrongful termination and any statutory
claims. The Executive further understands that this Agreement to arbitrate also
applies to any disputes that the Company may have with the Executive.
(b)     Procedure. The Executive agrees that any arbitration will be
administered by the American Arbitration Association (the “AAA”) and that a
neutral arbitrator will be selected in a manner consistent with its National
Rules for the Resolution of Employment Disputes. The arbitration proceedings
will allow for discovery according to the rules set forth in the National Rules
for the Resolution of Employment Disputes or California Code of Civil Procedure.
The Executive agrees that the arbitrator will have the power to decide any
motions brought by any party to the arbitration, including motions for summary
judgment and/or adjudication and motions to dismiss and demurrers, prior to any
arbitration hearing. The Executive agrees that the arbitrator will issue a
written decision on the merits. The Executive also agrees that the arbitrator
will have the power to award any remedies, including attorneys’ fees and costs,
available under applicable law. The Executive understands the Company will pay
for any administrative or hearing fees charged by the arbitrator or the AAA
except that the Executive will pay the first $200.00 of any filing fees
associated with any arbitration the Executive initiates. The Executive agrees
that the arbitrator will administer and conduct any arbitration in a manner
consistent with the Rules




--------------------------------------------------------------------------------



and that to the extent that the AAA’s National Rules for the Resolution of
Employment Disputes conflict with the Rules, the Rules will take precedence.
(c)    Remedy. Except as provided by the Rules and Sections 16(d) and 16(e)
hereof, arbitration will be the sole, exclusive and final remedy for any dispute
between the Executive and the Company. Accordingly, except as provided for by
the Rules, neither the Executive nor the Company will be permitted to pursue
court action regarding claims that are subject to arbitration. Notwithstanding
the foregoing, the arbitrator will not have the authority to disregard or refuse
to enforce any lawful Company policy, and the arbitrator will not order or
require the Company to adopt a policy not otherwise required by law which the
Company has not adopted.
(d)     Availability of Injunctive Relief. In addition to the right under the
Rules to petition the court for provisional relief, the Executive agrees that
any party may also petition the court for injunctive relief where either party
alleges or claims a violation of this Agreement or the Confidential Information
Agreement or any other agreement regarding trade secrets, confidential
information, non-solicitation or Labor Code §2870. In the event either party
seeks injunctive relief, the prevailing party will be entitled to recover
reasonable costs and attorneys’ fees.
(e)     Administrative Relief. The Executive understands that this Agreement
does not prohibit the Executive from pursuing an administrative claim with a
local, state or federal administrative body such as the Department of Fair
Employment and Housing, the Equal Employment Opportunity Commission or the
workers’ compensation board. This Agreement does, however, preclude the
Executive from pursuing court action regarding any such claim.
(f)     Voluntary Nature of Agreement. The Executive acknowledges and agrees
that the Executive is executing this Agreement voluntarily and without any
duress or undue influence by the Company or anyone else. The Executive further
acknowledges and agrees that the Executive has carefully read this Agreement and
that the Executive has asked any questions needed for the Executive to
understand the terms, consequences and binding effect of this Agreement and
fully understand it, including that the Executive is waiving the Executive’s
right to a jury trial. Finally, the Executive agrees that the Executive has been
provided an opportunity to seek the advice of an attorney of the Executive’s
choice before signing this Agreement.
17.Section 409A.
(a)    Separation from Service. Notwithstanding any provision to the contrary in
this Agreement, no amount deemed deferred compensation subject to Section 409A
of the Code shall be payable pursuant to Section 6, 7 or 8 unless Executive’s
termination of employment constitutes a “separation from service” with the
Company within the meaning of Section 409A of the Code and the Department of
Treasury regulations and other guidance promulgated thereunder (“Separation from
Service”) and, except as provided under Section 17(b) of this Agreement, any
such amount shall not be paid, or in the case of installments, commence payment,
until the sixtieth (60th) day following Executive’s Separation from Service. Any
installment payments that would have been made to Executive during the sixty
(60) day period immediately following Executive’s Separation from Service but
for the preceding sentence shall be paid to Executive on the sixtieth (60th) day
following Executive’s Separation from Service and the remaining payments shall
be made as provided in this Agreement.
(b)    Specified Employee. Notwithstanding any provision to the contrary in this
Agreement, if Executive is deemed at the time of his separation from service to
be a “specified employee” for purposes of Section 409A(a)(2)(B)(i) of the Code,
to the extent delayed commencement of any portion




--------------------------------------------------------------------------------



of the benefits to which Executive is entitled under this Agreement is required
in order to avoid a prohibited distribution under Section 409A(a)(2)(B)(i) of
the Code, such portion of Executive’s benefits shall not be provided to
Executive prior to the earlier of (i) the expiration of the six (6)-month period
measured from the date of the Executive’s Separation from Service or (ii) the
date of Executive’s death. Upon the first business day following the expiration
of the applicable Code Section 409A(a)(2)(B)(i) period, all payments deferred
pursuant to this Section 17(b) shall be paid in a lump sum to Executive, and any
remaining payments due under this Agreement shall be paid as otherwise provided
herein.
(c)    Expense Reimbursements. To the extent that any reimbursements payable
pursuant to this Agreement are subject to the provisions of Section 409A of the
Code, any such reimbursements payable to Executive pursuant to this Agreement
shall be paid to Executive no later than December 31 of the year following the
year in which the expense was incurred, the amount of expenses reimbursed in one
year shall not affect the amount eligible for reimbursement in any subsequent
year, and Executive’s right to reimbursement under this Agreement will not be
subject to liquidation or exchange for another benefit.
18.Integration. This Agreement, together with the Confidential Information
Agreement represents the entire agreement and understanding between the parties
as to the subject matter in this Agreement and supersedes all prior or
contemporaneous agreements whether written or oral, including, without
limitation, the Prior Employment Arrangements. No waiver, alteration or
modification of any of the provisions of this Agreement will be binding unless
in writing and signed by duly authorized representatives of the parties to this
Agreement.
19.Waiver of Breach. The waiver of a breach of any term or provision of this
Agreement, which must be in writing, will not operate as or be construed to be a
waiver of any other previous or subsequent breach of this Agreement.
20.Headings. All captions and section headings used in this Agreement are for
convenient reference only and do not form a part of this Agreement.
21.Tax Withholding. All payments made pursuant to this Agreement will be subject
to withholding of applicable taxes.
22.Governing Law. This Agreement will be governed by the laws of the State of
California (with the exception of its conflict of laws provisions).
23.Acknowledgment. The Executive acknowledges that he has had the opportunity to
discuss this matter with and obtain advice from his private attorney, has had
sufficient time to, and has carefully read and fully understands all the
provisions of this Agreement, and is knowingly and voluntarily entering into
this Agreement.
24.Counterparts. This Agreement may be executed in counterparts, and each
counterpart will have the same force and effect as an original and will
constitute an effective, binding agreement on the part of each of the
undersigned.


[Remainder of Page Left Blank Intentionally]




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the parties has executed this Agreement on the
respective dates set forth below.
 
 
 
 
ELLIE MAE, INC.
 
By:
/s/ Sigmund Anderman
 
Name:
Sigmund Anderman
 
Title:
Chief Executive Officer
 
Date:
January 5, 2015
 
 
 
 
 
 
 
EXECUTIVE
 
/s/ Jonathan Corr
 
Jonathan Corr
 
Date:
January 5, 2015







--------------------------------------------------------------------------------



EXHIBIT A
FORM RELEASE OF CLAIMS AGREEMENT
This Release of Claims Agreement (this “Agreement”) is made and entered into by
and between Ellie Mae, Inc. (the “Company”) and Jonathan Corr (the “Executive”).
WHEREAS, the Executive was employed by the Company; and
WHEREAS, the Company (or the Company’s predecessor) and the Executive have
entered into an Employment Agreement effective as of January 5, 2015 (the
“Employment Agreement”).
NOW, THEREFORE, in consideration of the promises and mutual covenants contained
in this Agreement, and other good and valuable consideration, the Company and
the Executive (collectively referred to as the “Parties”) agree as follows:
1.Termination. The Executive’s employment with the Company terminated on
__________, 20__.
2.Consideration. Subject to and in consideration of the Executive’s release of
claims as provided in this Agreement, the Company has agreed to pay the
Executive certain benefits and the Executive has agreed to provide certain
benefits to the Company, both as set forth in the Employment Agreement.
3.Payment of Salary. The Executive acknowledges and represents that the Company
has paid all salary, wages, bonuses, accrued vacation and any and all other
benefits due to the Executive.
4.Release of Claims. The Executive agrees that the foregoing consideration
represents settlement in full of all outstanding obligations owed to the
Executive by the Company. The Executive, on his own behalf and his respective
heirs, family members, executors and assigns, hereby fully and forever releases
the Company and its past, present and future officers, agents, directors,
employees, investors, shareholders, administrators, affiliates, divisions,
subsidiaries, parents, predecessor and successor corporations and assigns from,
and agrees not to sue or otherwise institute or cause to be instituted any legal
or administrative proceedings concerning any claim, duty, obligation or cause of
action relating to any matters of any kind, whether presently known or unknown,
suspected or unsuspected, that he may possess arising from any omissions, acts
or facts that have occurred up until and including the Effective Date (as
defined below) of this Agreement including, without limitation:
(a)    any and all claims relating to or arising from the Executive’s employment
relationship with the Company and the termination of that relationship;
(b)    any and all claims relating to, or arising from the Executive’s right to
purchase, or actual purchase of shares of stock of the Company including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law and securities fraud
under any state or federal law;
(c)    any and all claims for wrongful discharge of employment, termination in
violation of public policy, discrimination, breach of contract (both express and
implied), breach of a covenant of good faith and fair dealing (both express and
implied), promissory estoppel, negligent or intentional infliction of emotional
distress, negligent or intentional misrepresentation, negligent or intentional
interference with contract or prospective economic advantage, unfair business
practices, defamation, libel, slander, negligence, personal injury, assault,
battery, invasion of privacy, false imprisonment and conversion;




--------------------------------------------------------------------------------



(d)    any and all claims for violation of any federal, state or municipal
statute, including, but not limited to, Title VII of the Civil Rights Act of
1964, the Civil Rights Act of 1991, the Age Discrimination in Employment Act of
1967, the Americans with Disabilities Act of 1990, the Fair Labor Standards Act,
the Employee Retirement Income Security Act of 1974, The Worker Adjustment and
Retraining Notification Act, the California Fair Employment and Housing Act and
Labor Code Section 201, et seq. and Section 970, et seq. and all amendments to
each such act as well as the regulations issued thereunder;
(e)    any and all claims for violation of the federal or any state
constitution;
(f)    any and all claims arising out of any other laws and regulations relating
to employment or employment discrimination; and
(g)    any and all claims for attorneys’ fees and costs.
The Executive agrees that the release set forth in this Section 4 will be and
remain in effect in all respects as a complete general release as to the matters
released. Notwithstanding the generality of the foregoing, Executive does not
release the following claims:
(i)Claims with respect to obligations incurred under this Agreement;
(ii)Claims for unemployment compensation or any state disability insurance
benefits pursuant to the terms of applicable state law;
(iii)Claims for workers’ compensation insurance benefits under the terms of any
worker’s compensation insurance policy or fund of the Company;
(iv)Claims to continued participation in certain of the Company’s group benefit
plans pursuant to the terms and conditions of COBRA;
(v)Claims to any benefit entitlements vested as the date of Executive’s
employment termination, pursuant to written terms of any Company employee
benefit plan;
(vi)Claims for indemnification under any indemnification agreement, direcotrs
and officers liability insurance maintained by the Company, the Company’s
Bylaws, California Labor Code Section 2802 or any other applicable law; and
(vii)Executive’s right to bring to the attention of the Equal Employment
Opportunity Commission claims of discrimination; provided, however, that
Executive does release Executive’s right to secure any damages for alleged
discriminatory treatment.
5.Acknowledgment of Waiver of Claims under ADEA. The Executive acknowledges that
he is waiving and releasing any rights he may have under the Age Discrimination
in Employment Act of 1967 (“ADEA”) and that this waiver and release is knowing
and voluntary. The Executive and the Company agree that this waiver and release
does not apply to any rights or claims that may arise under the ADEA after the
Effective Date of this Agreement. The Executive acknowledges that the
consideration given for this waiver and release agreement is in addition to
anything of value to which the Executive was already entitled. The Executive
further acknowledges that he has been advised by this writing that (a) he should
consult with an attorney prior to executing this Agreement; (b) he has at least
21 days within which to consider this Agreement; (c) he has seven days following
the execution of this Agreement by the Parties to revoke the Agreement; and (d)
this Agreement will not be effective until the revocation period has expired.
Any revocation should be




--------------------------------------------------------------------------------



in writing and delivered to the Company by the close of business on the seventh
day from the date that the Executive signs this Agreement.
6.Civil Code Section 1542. The Executive represents that he is not aware of any
claims against the Company other than the claims that are released by this
Agreement. The Executive acknowledges that he has been advised by legal counsel
and is familiar with the provisions of California Civil Code Section 1542, which
provides as follows:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH, IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED HIS OR HER
SETTLEMENT WITH THE DEBTOR.
The Executive, being aware of said code section, agrees to expressly waive any
rights he may have thereunder, as well as under any other statute or common law
principles of similar effect.
7.No Pending or Future Lawsuits. The Executive represents that he has no
lawsuits, claims or actions pending in his name, or on behalf of any other
person or entity, against the Company or any other person or entity referred to
in this Agreement. The Executive also represents that he does not intend to
bring any claims on his own behalf or on behalf of any other person or entity
against the Company or any other person or entity referred to in this Agreement.
8.Confidentiality. The Executive agrees to use his best efforts to maintain in
confidence the existence of this Agreement, the contents and terms of this
Agreement and the consideration for this Agreement (collectively referred to as
“Release Information”). The Executive agrees to take every reasonable precaution
to prevent disclosure of any Release Information to third parties and agrees
that there will be no publicity, directly or indirectly, concerning any Release
Information. The Executive agrees to take every precaution to disclose Release
Information only to those attorneys, accountants, governmental entities and
family members who have a reasonable need to know of such Release Information.
9.No Cooperation. The Executive agrees he will not act in any manner that might
damage the business of the Company. The Executive agrees that he will not
counsel or assist any attorneys or their clients in the presentation or
prosecution of any disputes, differences, grievances, claims, charges or
complaints by any third party against the Company and/or any officer, director,
employee, agent, representative, shareholder or attorney of the Company, unless
under a subpoena or other court order to do so.
10.Costs. The Parties will each bear their own costs, expert fees, attorneys’
fees and other fees incurred in connection with this Agreement.
11.Authority. The Company represents and warrants that the undersigned has the
authority to act on behalf of the Company and to bind the Company and all who
may claim through it to the terms and conditions of this Agreement. The
Executive represents and warrants that he has the capacity to act on his own
behalf and on behalf of all who might claim through him to bind them to the
terms and conditions of this Agreement.




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.
 
 
 
 
ELLIE MAE, INC.
 
By:
 
 
Title:
 
 
Date:
 
 
 
 
 
 
 
 
EXECUTIVE
 
 
 
Jonathan Corr
 
Date:
 







